DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s amendments and response to the claims are sufficient to overcome 35 USC 112(b) rejections set forth in the previous office action. Therefore claims 1-18 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … a transmitter block containing circuitry configured to drive an ultrasound transducer; receiver block containing circuitry configured to receive signals from the ultrasound transducer and convert the signals into digital data; a state machine coupled to the transmitter block and the receiver block, wherein the state machine contains circuitry configured to act as a controller for the transmitter and receiver blocks; a computing unit coupled to the transmitter block, the receiver block, and the state machine, wherein the computing unit is configured to drive the transmitter block and process data received from the receiver block by executing instructions of a program, a program memory coupled to the computing unit configured to store the program; wherein the system is configured to operate in a low power state upon execution of a first program code loaded into the program memory and, upon detection of an ultrasonic signal, load a different program code into the program memory and execute the different program code…in combination and relationship with the rest of claim as being claimed in claim 1.

Therefore, claims 2-18 are allowable as being dependent upon independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to ultrasonic transceivers and more particularly to programmable ultrasound transceivers.

Steiner et al (Pub. No. US 2015/0180237); “Ultrasonic Sensing System”;
-Teaches ultrasonic waves transmitted by an ultrasonic transmitter located in a first device and ultrasonic waves received by an ultrasonic receiver located in a second device…see par. 41-43.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499